ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Restrictions 
The applicant traversed the restriction requirement between (Group Ⅰ: claims 1–14) and (Group Ⅱ: claim 20) stated in the Office Action. Applicant Rem. dated Jul. 19, 2021 (“Applicant Rem.”) 7 and Office Action dated May 18, 2021 (“Office Action”) 2–3. The applicant argued that the Office Action failed to sufficiently establish a “serious search and/or examination burden” as required. Applicant Rem. 8.  The applicant pointed out that (Group Ⅰ: claims 1–14) and (Group Ⅱ: claim 20) belongs to the same classification and therefore no reasons exists for dividing among independent or related inventions. Id. at 8.  The applicant also pointed out that the Office Action provides no argument or reasoning to allege that that the above noted groups would require a different field of search. The applicant further noted that the Office Action has not cited to other patents. Id. at 9. 
The examiner respectfully disagrees. As stated in the Office Action, (Group Ⅰ: claims 1–14) and (Group Ⅱ: claim 20) have a material different design because Group Ⅰ requires the plurality of fused portions each comprise a protrusion extending away from a surface of the filter supporting portion and Group Ⅱ requires a canister with a cover plate, a push plate and a biasing member. Office Action 2. The examiner thus believes that there would be a serious search burden as it would require different search queries. For example, a search query of Group Ⅱ would require the keywords of “push plate,” “cover plate” and “biasing member.” A search 
Rejections under 35 USC § 103
The applicant notes that Yoshida fails to teach the limitations of claims 1 and 14, which recites “fused portions each comprise a protrusion” and “non-fused portion free of protrusion.” Applicant Rem. 9. The applicants argues that the primary reference of Yoshida fails to teach the non-fused portions arranged along the outer peripheral  edge of the filter with the ring weld projection 38 that are “free of protrusions.” Id. at 9. Additionally, the applicant argues that neither of the second references (i.e., Kogashiwa and Ishikawa) cure these deficiencies of Yoshida. Id. at 9. To be more specific, the applicant argues that Kogashiwa fails to include any “protrusions” extending away from a surface that are fused to filter 1. Id. at 9. And Ishikawa teaches a projection 9 or a plurality of projections 11 that appear to extend continuously about the perimeter. Id. at 9. The applicant then concluded that the result of combination of Yoshida, Kogashiwa and Ishikawa would result in either a continuous ring-shaped projection or a continuous flat surface and therefore, the combination of Yoshida, Kogashiwa and Ishikawa fails to teach the above-quoted features of amended, independent claims 1 and 14. Id. at 10. 
The examiner respectfully disagrees. One cannot shown nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV). Here, the applicant focuses on a subset of the applied references (i.e., Yoshida with Kogashiwa or Yoshida with Ishikawa) to conclude that the sub-combination fails to address the combined teaching of the applied references (i.e., alternating fused portions each comprise a protrusion and non-fused portion free of protrusion). The examiner would like to bring the 
The applicant further argued that a person of ordinary skill in the art would not have combined Kogashiwa with Yoshida as that Kogashiwa would lead to a “sandwiched” arrangement that provides the enhanced “welding strength.” Applicant Rem. 11. By contrast, the applicant argued that Yoshida teaches applying the welding horn 46 directly to the filter 28 and the bottom side of the filter 28 is welded to the ring weld projection 38 to thereby seal the ring groove 39. Id. at 11. The applicant further argued that Yoshida’s filter 28 is not welded to and does not engage with the sidewalls. Id. at 12. The applicant noted that Yoshida does not provide a “stepped surfaces that would allow for Kogashiwa’s side-wall welding method to be applied as it would because the Yoshida’s filter engagement portions 42 be melted. Id. at 12. 
Further, the applicant argued that modifying Yoshida’s canister 10 for performing Kogashiwa’s welding method would require removal of the ring weld projection 38 to allow Id. at 12–13. Additionally, the applicant argues that if Kogashiwa’s side-wall welding method were applied to Yoshida’s filter 28, the inwardly spaced ring groove of Yoshida would not be fused to the bottom side of fitler 28 such that sealing f Yoshida’s ring groove 39 along the fused portions would be frustrated. Id. at 13. 
The examiner respectfully disagree. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. MPEP 2145(Ⅲ). Additionally, combining the teachings of references does not involve an ability to combine their specific structures. MPEP 2145(Ⅲ). Here, one of ordinary skill in the art is not combing the specific structure of Kogashiwa (i.e., the sandwiched arrangement) with Yoshida. Rather, one of ordinary skill in the art would learn from the Kogashiwa reference that the fused portion could exist only at the corners for the sake of saving time for the welding process. As for the issue of whether the welding strength would be strong enough if the fused only exit at the corners in modified Yoshida, a person of ordinary skill in the art would understand that different welding materials, welding methods and specific welding geometry, etc., all affect welding strength. It is therefore a routine engineering choice to figure out if the welding strength is sufficient to hold the filter firmly in place by varying different welding strength affecting factors. MPEP 2144.05(II). The specific structure of Kogashiwa is not necessary to guarantee a sufficient welding strength.
The applicant then concluded that applying Kogashiwa’s welding method to the filter 28 of Yoshida would result in significant alterations or damage to components of Yoshida’s canister or would frustrate Yoshida’s sealing method for filter 28. Applicant Rem. 13. The applicant noted that the proposed modification would result in a change in the principle of operation for 
The examiner disagree. As explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. MPEP 2145(Ⅲ). Additionally, combining the teachings of references does not involve an ability to combine their specific structures. MPEP 2145(Ⅲ). Therefore, the applicant cannot bodily incorporate the specific structure of Kogashiwa into Yoshida. Additionally, the principle of operation in discussion is to use welding methods to fix the filter to the frame, the proposed modification (i.e., welding Yoshida’s filter frame only at the corners in view of Kogashiwa) would not change the principle of operation as it is still a welding method to fix the filter to the frame. 
In view of the above, the examiner does not found the applicant’s arguments persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776